Dear Mr. Soileau:
This office is in receipt of your opinion request, which has been forwarded to me for research and reply. You specifically ask whether a poll watcher may use a video camera at a polling precinct on election day.
Each candidate in an election is entitled to have one watcher at every precinct where the office he or she seeks is voted on in a general election. LSA-R.S. 18:435. The powers and duties of poll watchers are set forth in LSA-R.S. 18:427 (B), which states:
             A watcher shall be admitted within all parts of the polling place during the election and the counting and tabulation of votes, and shall call any infraction of the law to the attention of the commissioners. A watcher may keep notes on the conduct of the election, but he shall not take part in the counting and tabulation of votes. A watcher shall not electioneer, engage in political discussions, or unnecessarily delay a voter at the polling place. A watcher shall be subject to the authority of the commissioners and shall not interfere with the commissioners in the performance of their duties.
In Attorney General Opinion Number 90-599, this office addressed whether the keeping of notes by poll watchers included the use of mechanical devices. The opinion concluded that the use of mechanical devices in keeping notes by poll watchers was permissible as long as it did not interfere with the commissioners work.
This conclusion reiterated the approach taken in Opinion Number 79-1380, which opinion concluded that, assuming no interference with a commissioner's duties would occur, the watcher could take the photographs in the manner described.
It is therefore the opinion of this office that a video camera may be used by a poll watcher at a polling precinct on election day, provided that this action does not in any way interfere, influence, or otherwise affect voters or the duties of the commissioner(s) assigned to the precinct. Additionally, we hereby recall and repeal Opinion Number 79-1404, which is in conflict with this opinion.
Should you need any further assistance, please contact this office.
Very truly yours,
                        Richard P. Ieyoub Attorney General
                        By: Angie Rogers Laplace Assistant Attorney General